Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8 are drawn to method and claim 17 system including steps of assigning non-uniform smoothness parameters to the data point, wherein the non-uniform smoothness parameters are utilized to control a region of influence of the data point in generating a control policy that regulates both robot motion and robot interaction with an environment and generating the control policy that regulates both robot motion and robot interaction with an environment, wherein generating the control policy comprises using the data points and the non-uniform smoothness parameters for the data points in learning a potential function for use in the control policy, the potential function having a global minimum based on the target point. Classified in B25J9/1664 & B25J9/163.

II. Claims 9-16 are drawn to method including steps of assigning only d stiffness parameters to the data point, wherein d is a dimension of a task associated with the physical manipulation of the robot, and generating the control policy that regulates both robot motion and robot interaction with an environment, wherein generating the control policy comprises using the data points and the stiffness parameters for the data points . Classified in B5J13 & B25J9/163.

4.	The inventions are distinct, each from the other because of the following reasons:
5.	Inventions I and II are related as sub-combinations disclosed as usable together in a single combination. The sub-combinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one sub-combination is separately usable.
In the instant case, sub-combination II, which is drawn to method of assigning only d stiffness parameters to the data point, and generating the control policy that regulates both robot motion and robot interaction with an environment, wherein generating the control policy comprises using the data points and the stiffness parameters for the data points in learning a potential function for use in the control policy, the potential function having a global minimum based on the target point, which is different than the sub-combination I, which is drawn to system and method of assigning non-uniform smoothness parameters to the data point, and generating the control policy that regulates both robot motion and robot interaction with an environment, wherein generating the control policy comprises using the data points and the non-uniform smoothness parameters for the data points in learning a potential function for use in the control policy, the potential function having a global minimum based on the target point. Therefore, sub-combination II is separately usable. See 806.05(d).

and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
	(a) the inventions have acquired a separate status in the art in view of their different classification; and
	 (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries)
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896. The examiner can normally be reached W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/RACHID BENDIDI/Primary Examiner, Art Unit 3667